DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Status of Claims
2.	Claims 1-3 and 5-11 are currently pending. Claims 1, 2, and 10 are amended. Claims 11 is newly added. No new subject matter is added. 
Claim Objections
3.	Claim 1 objected to because of the following informalities:  In claim 1 line 9 recites “the first side of the communicating” but should read “the first side of the communicating tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20130092787 A, as cited in translation attached) in view of Huang (TW 306864 U, as cited in translation attached).
Regarding claim 1, Lee teaches a snivel suction (rhinorrhea gobbler (20)) apparatus comprising: an air extraction mechanism (suction unit (30)), wherein the air extraction mechanism comprises a pump (pump cylinder (31), balloon (40), and collection cap (42)), a piston (33), a communicating tube (suction duct (44)), the piston is arranged on the pump (piston (33) and handle (35) arrange suction unit (30), see Figure 5); a first side (see below) of the communicating tube (44) is connected to a bottom of the pump (suction duct (44) is connected [AltContent: arrow][AltContent: textbox (A second side of communicating tube )][AltContent: textbox (A first side of communicating tube )][AltContent: arrow]
    PNG
    media_image1.png
    953
    443
    media_image1.png
    Greyscale
to suction unit (30) via collection cap (42), see Figure 4); 
wherein the pump (31) comprises a tube body (31 and 42) and a cover body (supporting part (36)); the cover body is removably combined with a top of the tube body (the support part (36) is combined in the cylinder (31), see pg.3 lines 8-9) (see Figure 5); a bottom of the tube body (31 and 42) comprises an extension tube (inlet (43), see Figure 5); an outer side of the extension tube is connected to the first side of the communicating tube (suction duct (44) is attachably and detachably connected to inlet (43), see Figure 5); the piston (33) is arranged on the tube body (arranged within collection cap (42) which houses suction unit (30), see Figure 4), and an end part of the piston is extended outside the cover body (handle (35) of piston (33) extends out of support part (36), see Figure 5). However, Lee does not explicitly teach a first check valve and a second check valve; the first check valve is arranged inside the pump and at the first side of the communicating tube so as to contact and seal the first side of the communicating tube; the second check valve is arranged on the pump; the first check valve is arranged inside the tube body and at a top side of the extension tube; the second check valve is arranged outside the bottom of the tube body; wherein when the pump sucks an inlet air, the first check valve is turned on by the inlet air airflow pressure and the second check valve is simultaneously turned off by the inlet air vacuum pressure; wherein when the pump exhausts an outlet air, the first check valve is turned off by the outlet air pressure and the second check valve is simultaneously turned on by the outlet airflow.
	Huang teaches a first check valve (42) and a second check valve (41); the first check valve (42) is arranged in the pump (located in hollow container (20) of extrusion section (30), see Figure 5) and at the first side of the communicating tube so as to contact and seal the first side of the communicating tube (the inner end of the through hole (12) of (10) is further provided with a second backstop (42) which only allows gas and nasal mucus to flow in one direction from the inside of the containing tube (20), see Paragraph [0007] (see Figure 5); the second check valve (41) is arranged on the pump (located in hollow container (20) of extrusion section (30), see Figure 5); and the first check valve (42) is arranged inside the tube body (20) and at an top side of the extension tube (check valve (42) is arrange at a top side of suction pipe (10), see Figure 5); the second check valve (41) is arranged outside of the tube body (20) (see Figure 5); wherein when the pump (30) sucks an inlet air, the first check valve is turned on by the inlet air airflow pressure (when the user relaxes pressure on the squeezing part (30) it generates a vacuum suction force that suction pipe (10) and check portion (42), see Paragraph [0010]) (see below) and the second check valve is simultaneously turned off by the inlet air vacuum pressure (while suction is occurring, check portion (41) is now in a state of blocking and isolating outside air, see Paragraph [0010]) (see below); wherein when the pump exhausts an outlet air, the first check valve is turned off by the outlet air pressure (when squeezing portion (30) is compressed , the check portion (42) remains closed and no air passes through, see Paragraph [0010]) (see below) and the second check valve is simultaneously turned on by the outlet airflow (the air will be squeezed out and only discharged from check portion (41), see Paragraph [0010]) (see [AltContent: textbox (During Suction)][AltContent: textbox (During Discharge)]
    PNG
    media_image2.png
    822
    544
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    751
    504
    media_image3.png
    Greyscale
below). 
	Lee and Huang are analogous art because both deal with a nasal suction device having a suction mechanism. 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the snivel suction apparatus of Lee and further include a first and second check valve arrange within the system, as taught by Huang. Huang teaches the arrangement of check valves will ensure that the squeezed out air can only be discharged from the first backstop portion of the hollow housing tube, and not those who return from the suction pipe (see Paragraph [0007]) and is more in line with safety and hygiene in use (see Paragraph [0014]).
Lee and Huang teaches all of the limitations as discussed above. However, Lee and Huang do not explicitly disclose the second check valve is arranged on the bottom of the pump and the second check valve is arranged outside the bottom of the tube body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second check valve (41, of Huang) to be located on the bottom of the pump/tube body (collection cap (42), of Lee) since the claims to a second check valve which read on the prior art expect with regard to the position of the check valve would not have modified the operation of the device (removing the gas/liquids from a different flow path in the suction device without contaminating the nozzle or suction flow path). The particular placement of the second check valve would be obvious matter of design choice to one skilled in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 2, Lee teaches all of the elements as discussed above in claim 1 and Lee further teaches a suction mechanism (first and second suction nozzles (45) and (46)), the air extraction mechanism (suction unit (30)) connected to the suction mechanism (suction unit (30) is connected to first and second suction nozzles (45) and (46), see Figure 5), a second side of the communicating tube connected to the suction mechanism (the second side of communicating tube (44) is connected to first and second suction nozzles (45) and (46), see above). However, Lee does not explicitly disclose wherein the suction mechanism comprises a suction head, a suction manifold and a storage tank; the suction manifold is connected to and arranged on the suction head; the suction manifold is connected to the second side of the communicating tube; the suction head and the storage tank are combined removably.
Huang teaches wherein the suction mechanism (82, 83, 84, and 85, see Figure 1)) comprises a suction head (container cover (83) connected to tube (82) and suction head (85)), a suction manifold (see below) 
[AltContent: arrow][AltContent: textbox (Suction Manifold )]
    PNG
    media_image4.png
    735
    837
    media_image4.png
    Greyscale
 and a storage tank (container main body (84)); the suction manifold is connected to and arranged on the suction head (suction manifold is arrange on container cover (83) which is a part of the suction head, see above); the suction manifold is connected to the second side of the communicating tube (connected to a second side of tube (81)); the suction head and the storage tank are combined removably (container (84) is a receiving body for receiving cover (83), see Paragraph [0011]) (see Figure 2).
Lee and Huang are analogous art because both deal with a nasal suction device having a suction mechanism. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the suction mechanism of Lee and replace it with the suction mechanism, as taught by Huang. Huang teaches that having a suction mechanism comprising a suction head and storage tank would allow the nasal aspirator to be easily operated, the operator only needs to squeeze the suction unit with his hand, and the other hand holds the nasal suction head for infants and young children (see Paragraph [0013]).
Regarding claim 3, Lee and Huang teaches all of the limitations as discussed above in claim 2 and Huang further teaches wherein the suction head (container cover (83) connected to tube (82) and suction head (85)) comprises a housing (container cover (83), see Figure 2) and a liquid extraction tube (82); the liquid extraction tube (82) is connected to inside the housing (see Figure 2) and is connected to an external environment (via suction head (85), see Figure 1); the suction manifold (as shown above) is connected to and arranged on one side of the housing (see Figure 1); the housing and the storage tank respectively comprise bolt connection parts which are mutually moved and butted (container (84) is a receiving body for receiving cover (83), see Paragraph [0011]) (see Figure 2).
Regarding claim 5, Lee further teaches wherein a portable handle (supporting part (36) having a handle, see Figure 3) is further arranged on a top of the cover body (see Figure 3); the tube body (31 and 42)  and the cover body (36) respectively comprise bolt connection parts [AltContent: arrow][AltContent: textbox (Penetrating hole)]which are mutually [AltContent: arrow][AltContent: textbox (Bolt connection parts)][AltContent: arrow]
    PNG
    media_image5.png
    858
    467
    media_image5.png
    Greyscale
moved and butted (see below); the cover body defines a penetrating hole (see above); the end part of the piston is arranged through the penetrating hole and extended outside the cover body (see Figure 4).
Regarding claim 9, Lee teaches all of the limitations as discussed above in claim 1. However, Lee does not explicitly disclose wherein the communicating tube is a flexible tube.
Huang teaches wherein the communicating tube (81) is a flexible tube (see Paragraph [0011]).
Lee and Huang are analogous art because both deal with a nasal suction device having a suction mechanism. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the communicating tube of Lee and further include it to be flexible, as taught by Huang. Huang teaches the flexibility would allow the device to by easily operated (see Paragraph [0013]).
6.	Claims 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Huang, as applied to claim 1 above, and further in view of Cheng (US 20150093268 A1).
Regarding claim 6, Lee and Huang teaches all of the limitations, as discussed above in claim 1 and Huang further teaches the first check valve (42) is arranged inside the tube body and at the top side of the extension tube (arranged inside the bottom of tube body (20) on the top side of tube (10), see Figure 5); the first check valve (42) is assembled to the top side of the extension tube (see Figure 5). However, Lee and Huang do not explicitly teach wherein a first check valve comprises a first fixed part, a first valve plate, and a first assembly part; the first valve plate is arranged at one side of the first fixed part; and the first fixed part is combined with the first assembly part.
[AltContent: arrow][AltContent: textbox (Valve plate )][AltContent: arrow][AltContent: textbox (Fixed part and assembly)]
    PNG
    media_image6.png
    454
    748
    media_image6.png
    Greyscale
Cheng teaches a check valve (suction check valve (110)) comprises a first fixed part and a first valve plate (see below); the first valve plate is arranged at one side of the first fixed part (valve plate is arrange on fixed part on one side, see Figure 9); and the first fixed part is combined with the first assembly part (see below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first check valve of Huang with a check valve comprising a valve plate, a fixed part, and an assembly part since this a known technique (a swing check one-way valve) to improve (to seal and block reverse flow and allow forward flow) a similar devices (a check valve) in the same way (to allow fluid to flow in only one direction). Huang teaches a one way valve, but in a way that does not require separate components like a valve plate opening/closing on a fulcrum. Regardless of the valve plate the functionality of the device would operate in the same manner with the one way valve of Huang.
Regarding claim 7, Lee and Huang teaches all of the limitations, as discussed above in claim 1 and Huang further teaches the bottom of the tube body (20) defines a via hole (slicing gap (46) is a hole to ambient air, see Figure 4); a check valve portion (check valve (41)) is arranged at a position near the via hole outside the bottom of the tube body (see Figure 4); and the second check valve is assembled to the tube body to cover the via hole (second check valve (41) is arrange on the tube (20) to cover and open to ambient air (46), see Figure 4). However, Lee and Huang do not explicitly teach wherein a second check valve comprises a second fixed part, a second valve plate, and a second assembly part; the second valve plate is arranged at one side of the second fixed part; the second fixed part is combined with the second assembly part; and the second valve plate is assembled to the tube body via the second fixed part to cover.
Cheng teaches a second check valve (suction check valve (110’)) comprises a second fixed part and a second valve plate (see below); the second valve plate is arranged at one side of the second fixed part (valve plate is arrange on fixed part on one side, see Figure 9); the second fixed part is combined with the second assembly part (see below); and the second valve plate is assembled to the tube body via the second fixed part to cover (valve plate (111) is assembled to body (11’) via a fixed portion to cover passageway of tube (14), see below).
[AltContent: textbox (Valve plate )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixed part and assembly)]
    PNG
    media_image6.png
    454
    748
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second check valve of Huang with a check valve comprising a valve plate and a fixed part, and an assembly part, since this a known technique (a swing check one-way valve) to improve (to seal and block reverse flow and allow forward flow) a similar devices (a check valve) in the same way (to allow fluid to flow in only one direction). Huang teaches a one way valve, but in a way that does not require separate components like a valve plate opening/closing on a fulcrum. Regardless of the valve plate the functionality of the device would operate in the same manner with the one way valve of Huang.
Regarding claim 10, Lee teaches a snivel suction (rhinorrhea gobbler (20)) apparatus comprising: an air extraction mechanism (suction unit (30)), wherein the air extraction mechanism comprises a pump (pump cylinder (31)), a piston (33), a communicating tube (suction duct (44)); the piston is arranged on the pump (piston (33) and handle (35) arrange suction unit (30), see Figure 5); a first side of the communicating tube is connected to the pump (suction duct (44) is connected to suction unit (30), see Figure 4); 
    PNG
    media_image7.png
    603
    734
    media_image7.png
    Greyscale

 wherein the air extraction mechanism (30) comprises an elastic member (spring (37)) arranged in the pump (see Figure 5); the piston (33) is arranged through the elastic member (see Figure 5). However, Lee does not explicitly teach a first check valve and a second check valve; the first check valve is arranged in the pump and at the first side of the communicating tube; the second check valve is arranged on the pump; wherein when the pump sucks an inlet air, the first check valve is turned on by the inlet air airflow pressure and the second check valve is simultaneously turned off by the inlet air vacuum pressure; and wherein when the pump exhausts an outlet air, the first valve plate is turned off by the outlet air pressure and the second valve plate is simultaneously turned on by the outlet airflow.
Huang teaches a first check valve (42) and a second check valve (41); the first check valve (42) is arranged in the pump (located in hollow container (20) of extrusion section (30), see Figure 5) and at the first side of the communicating tube (located at the first side of suction pipe (10), see Figure 5); the second check valve (41) is arranged on the pump (located in hollow container (20) of extrusion section (30), see Figure 5); wherein when the pump (30) sucks an inlet air, the first check valve is turned on by the inlet air airflow pressure (when the user relaxes pressure on the squeezing part (30) it generates a vacuum suction force that suction pipe (10) and check portion (42), see Paragraph [0010]) (see below) and the second check valve is simultaneously turned off by the inlet air vacuum pressure (while suction is occurring, check portion (41) is now in a state of blocking and isolating outside air, see Paragraph [0010]) (see below); wherein when the pump exhausts an outlet air, the first check valve is turned off by the outlet air pressure (when squeezing portion (30) is compressed , the check portion (42) remains closed and no air passes through, see Paragraph [0010]) (see below) and the second check valve is simultaneously turned on by the outlet airflow (the air will be squeezed out and only discharged from check portion (41), see Paragraph [0010]) (see below). 
Lee and Huang are analogous art because both deal with a nasal suction device having a suction mechanism. 

    PNG
    media_image3.png
    751
    504
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    822
    544
    media_image2.png
    Greyscale
[AltContent: textbox (During Discharge)][AltContent: textbox (During Suction)]	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the snivel suction apparatus of Lee and further include a first and second check valve arrange within the system, as taught by Huang. Huang teaches the arrangement of check valves will ensure that the squeezed out air can only be discharged from the first backstop portion of the hollow housing tube, and not those who return from the suction pipe (see Paragraph [0007]) and is more in line with safety and hygiene in use (see Paragraph [0014]).
Lee and Huang teaches all of limitations as discussed above and Huang further teaches wherein the first check valve (42) for closing first side of the communicating tube (as shown above) when the first check valve is turned off (check valve (42) is closed during discharge, see above), and the second check valve (41) for closing the second check valve when the second check valve is turned off (the second check valve (41) closes during suction, see above). However, Lee and Huang do not explicitly disclose wherein the first check valve comprises a first valve plate and the second check valve comprises a second valve plate.
Cheng teaches a two check valves (suction check valve (110 and 110’)) comprises a valve plate (see below).
[AltContent: textbox (Valve plate )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixed part and assembly)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    454
    748
    media_image6.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second check valve of Huang with check valves comprising a valve plate and a fixed part, and an assembly part, since this a known technique (a swing check one-way valve) to improve (to seal and block reverse flow and allow forward flow) a similar devices (a check valve) in the same way (to allow fluid to flow in only one direction). Huang teaches a one way valve, but in a way that does not require separate components like a valve plate opening/closing on a fulcrum. Regardless of the valve plate the functionality of the device would operate in the same manner with the one way valve of Huang.
Regarding claim 11, Lee, Huang, and Chen teach all of the limitations as discussed above in claim 10 and Lee further teaches a suction mechanism (first and second suction nozzles (45) and (46)), the air extraction mechanism (suction unit (30)) connected to the suction mechanism (suction unit (30) is connected to first and second suction nozzles (45) and (46), see Figure 5), a second side of the communicating tube connected to the suction mechanism (the second side of communicating tube (44) is connected to first and second suction nozzles (45) and (46), see below).
Response to Amendment
7.	Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Specifically applicant argues that Lee may teach away to set up any check valve inside or outside the cylinder (31) or collection cap (42). 
In response to applicant’s argument that Lee may teach away to set up any check valve within the system of Lee, the examiner respectfully disagrees. As discussed in the rejection above, the incorporation of a first check valve (42 in Huang) into the tubing (43 and 44 of Lee) and a second check valve (41 of Huang) externally to collection cap (42 of Lee) would not disrupt the pumping function of Lee. The balloon (40 of Lee) would still be cable to compress and expand to create a negative pressure within the tube body (42 of Lee) based on the positioning that the check valves are placed. Therefore Lee would not teach away to set up any check valves within the system of Lee. 
Specifically applicant argues the check portion (42 of Huang) will interrupt the stroke of the piston (33 of Lee) and create an incomplete stroke of the piston which will lead to a failure of pump function. 
In regards to applicant argument that the addition of check portion (42) will interrupt the stroke of the piston (33) of Lee, the examiner respectfully disagrees. The check portion (42) would be not be positioned near the piston (33), but rather in the opening (43) of extension tube (44) which would not affect the motion of the piston (33). Therefore the check portion (42) would not interrupt the stroke of the piston. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (2/11/22)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 February 2022